DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 and 2/22/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-5, 7, 9, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,756,249 B1 Segapelli.
2:	As for Claim 1, Segapelli depicts in Figure 1 A control device comprising: a processor (116); and a memory (130) storing instructions that, when executed by the processor (116), cause the processor to: 
3:	As for Claim 2, Segapelli depicts in Figure 1 and teaches in Column 4, Lines 16-27 wherein: the one or more sensors include one or more of a gyroscope sensor (180), a barometer sensor, a global positioning system (GPS) sensor, and an image sensor; and the state information includes one or more of an acceleration of the electronic device measured by the gyroscope sensor, a height of the electronic device sensed by the barometer sensor, GPS information of the electronic device obtained by the GPS sensor, and video information of the electronic device obtained by the image sensor.
4:	As for Claim 3, Segapelli depicts in Figure 1 and teaches in Column 4, Lines 16-27 and Column 2, Lines 22-38 and Column 7, Lines 10-55 wherein: the state information includes the acceleration of the electronic device; and the instructions further cause the processor (116) to: control the EIS function of the electronic device to be in the off state in response to the acceleration of the electronic device being 0; or control the EIS function of the electronic device to be in the on state in response to the acceleration of the electronic device being not 0. Segapelli teaches EIS is performed when motion is detected from the gyroscopic accelerometer.
5:	As for Claim 4, Segapelli depicts in Figure 1 and teaches in Column 4, Lines 16-27 and Column 2, Lines 22-38 and Column 7, Lines 10-55 wherein: the state information includes the acceleration of the electronic device; and the instructions further cause the processor (116) to: control the EIS function of the electronic device to be in the off state in response to the acceleration of the electronic device being less than an acceleration threshold; or control the EIS function of the electronic device to be in the on state in response to the acceleration of the electronic device being greater than or equal to the 
6:	As for Claim 5, Segapelli depicts in Figure 1 and teaches on Column 4, Lines 37-67 wherein: the state information (motion information) includes the height (direction in Y axis direction) of the electronic device; and the instructions further cause the processor (116) to: control the EIS function of the electronic device to be in the off state in response to the height of the electronic device not changing (motion correction is not performed if motion is not detected) or changing at a constant speed within a period of time; or control the EIS function of the electronic device to be in the on state in response to the height information of the electronic device changing at a varying speed within the period of time.
7:	As for Claim 7, Segapelli depicts in Figure 1 and teaches on Column 4, Lines 15-67 wherein: the state information includes the video information of the electronic device (motion of the device will result in motion between image frames); and the instructions further cause the processor (116) to: control the EIS function of the electronic device to be in the off state in response to the video information of the electronic device not changing (when no motion is detected it will result in no motion between the image frames and therefore, EIS will not need to be performed) or changing at a constant rate within a period of time; or control the EIS function of the electronic device to be in the on state in response to the video information of the electronic device changing at a varying rate within the period of time.
8:	As for Claim 9, Segapelli depicts in Figure 1 and teaches on Column 4, Lines 37-67 wherein: the state information includes two or more pieces of information of the acceleration information of the electronic device (Column 2, Lines 61-67), the height information of the electronic device (Column 4, Lines 37-67), the GPS information of the electronic device, and the video information of the electronic device; and the instructions further cause the processor to: determine whether to control the EIS 
9:	As for Claim 19, Segapelli depicts in Figure 1 An electronic device comprising: one or more sensors (140 and 180); a processor (116); and a memory (130) storing instructions that, when being executed by the processor (116), cause the processor (116) to: obtain state information (amount of motion) of the electronic device through the one or more sensors (140 and 180) (Column 2, Lines 61-67); and control an electronic image stabilization (EIS) function of the electronic device to be in an off state or an on state based on the state information (Column 2, Lines 8-21).
10:	As for Claim 20, Segapelli teaches in the abstract and A control method comprising: obtaining state information of an electronic device (amount of motion) through one or more sensors of the electronic device (Column 2, Lines 61-67); and controlling an electronic image stabilization (EIS) function of the electronic device to be in an off state or an on state based on the state information (Column 2, Lines 8-21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

11:	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,756,249 B1 Segapelli in view of USPN 9,232,138 B1 Baldwin.
12:	As for Claims 10 and 11, Segapelli teaches a camera with image stabilization and teaches performing video capture when the EIS is on and off. However, Segapelli does not teach performing exposure control including adjusting the exposure time and aperture of the camera in accordance with the image stabilization.
Baldwin teaches on Column 6, Lines 31-57 and depicts in Figures 1 and 4 determining one or more parameters of a shutter parameter, a photosensitivity, and an exposure value of the electronic device and perform video capturing based on the one or more parameters in order to reduce power consumption by only performing the image stabilization when the ambient lighting is insufficient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exposure control system of Baldwin in the camera system of Segapelli in order to reduce power consumption by only performing the image stabilization when the ambient lighting is insufficient.
13:	As for Claim 12, Segapelli further depicts in Figure 2 and teaches on Column 4, Lines 28-36 wherein the instructions further cause the processor to: obtain acceleration information of the electronic device in various directions (three axis) through a gyroscope sensor (180); determine an EIS level (on or off) of the electronic device based on the acceleration information; and perform video capturing based on the EIS level and the one or more parameters.
14:	As for Claim 13, Segapelli further depicts in Figure 4 and teaches on Column 5, Line 66 thru Column 6, Line 14 wherein the instructions further cause the processor to: crop (404) a video image (402) captured by the electronic device based on the EIS level (on or off).
Allowable Subject Matter
Claim 6, 8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
December 1, 2021